ACCEPTED
                                                                                                    04-15-00056-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                2/11/2015 2:57:52 PM
                                                                                                       KEITH HOTTLE
                                                                                                              CLERK

                                        04-15-00056-CV

GARY HODGE AND ROBERT HART III §                     4th COURT OF APPEALS
                                                                                  FILED IN
     Appellants,               §                                           4th COURT OF APPEALS
                               §                                            SAN ANTONIO, TEXAS
v.                             §                                           2/11/2015 2:57:52 PM
                               §                                             KEITH E. HOTTLE
STEPHEN KRAFT INDIVIDUALLY     §                                                   Clerk
AND AS MEMBER ON BEHALF OF     §
GRUPO HABANERO, LLC,           §
     Appellees.                §


                          FIRST AMENDED NOTICE OF APPEAL


TO THE HONORABLE COURT:

        Defendants, Gary Hodge and Robert Hart, III give notice of their intent to appeal the trial

court’s appealable order signed by the Honorable Judge Sakai sitting in the 225th District Court

on January 14, 2015. This appeal is taken to the Fourth Court of Appeals in San Antonio, Texas.

Appeal of this order is pursuant to Texas Civil Practice and Remedies Code §171.098(a)(1).

        This appeal is an accelerated appeal governed by Texas Rule of Appellate Procedure 28.1

and is not a parental termination or child protection case governed by Texas Rule of Appellate

Procedure 28.4.

                                      Respectfully submitted,

                                      BRANSCOMB | PC
                                      A Professional Corporation
                                      711 Navarro St., Suite 500
                                      San Antonio, Texas 78205
                                      Telephone: (210) 598-5400
                                      Telecopier: (210) 598-5405


                                      By:
                                             Roderick J. Regan
                                             TSB# 16733040
                                             rregan@branscombpc.com
                                             Jessica R. Mann
{C1040071.DOCX:1}                                1
                                              TSB#24080165
                                              jmann@branscombpc.com

                                      ATTORNEYS FOR DEFENDANTS
                                      GARY HODGE AND ROBERT HART, III




                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 11th day of February, 2015, a true and correct copy of the
foregoing Notice of Appeal has been forwarded to the counsel below pursuant to the Texas Rules
of Civil Procedure.

Richard W. Espey – email/fax
Matthew Soliday – email/fax
Espey & Associates, PC
13750 San Pedro Avenue, Suite 730
San Antonio, TX 78232
Fax: (210) 404-0336


                                              Roderick J. Regan




{C1040071.DOCX:1}                                2